105 F.3d 649
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Keith Bernard JOHNSON, a/k/a Bonji Denard Crane, a/k/a BonjiDenard Crane, Defendant--Appellant.
No. 96-6980.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996.Decided Jan. 3, 1997.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, Senior District Judge.  (CR-93-29-P, CR-93-268-P)
Keith Bernard Johnson, Appellant Pro Se.
Gretchen C.F. Shappert, Assistant United States Attorney, Brian Lee Whisler, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, NC, for Appellee.
W.D.N.C.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying his motion for appointment of a new supervising probation officer.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  United States v. Johnson, Nos.  CR-93-29-P;  CR-93-268-P (W.D.N.C. May 31, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED